DETAILED ACTION
The Amendment filed 9/12/2022 has been entered. Claims 7-11 remain pending in the application.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims: 9 is rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the phrase “in the vicinity of” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11 “the center of the low pressure turbocharger” is not defined in the specification. As such it is unclear if this is meant to be the shaft axis, or a side view central location etc.
Claim 11 recites the limitation "the center of the low pressure turbocharger".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11 recites “the main body of an engine” where this feature is not specified in the specification. Specifically the engine has numerous components such as the cylinder head and the head cover as well as the intake and exhaust manifolds etc, and as such it is unclear what is meant to be interpreted as “the main body” of the engine.  A possible phrase that might be considered is “a vertical centerline of the engine” or similar.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20130269341 to Kurata.
As to claim 7, Kurata discloses an engine device comprising: a turbocharger (Fig 2) configured to have a two-stage turbocharger including a high- pressure turbocharger (24) and a low-pressure turbocharger (34) communicating with the high- pressure turbocharger (via 18 on compressor side and 25c/35a on exhaust side), wherein the low-pressure turbocharger is disposed above the high-pressure turbocharger (Fig 2, Fig 3, positioned at a vertical height greater than the HP turbocharger) and above the exhaust manifold (positioned at a vertical height greater than the exhaust manifold, Fig 2).

As to claim 8, Kurata discloses the high- pressure turbocharger (24) is disposed laterally from an exhaust manifold (24 represented by 25a-c in fig 3 is laterally disposed of 14).
As to claim 9 (as best understood in light of 112s above),  Kurata discloses the two-stage turbocharger is flanked in the vicinity of a lateral surface and an upper surface of the exhaust manifold (Fig 3, two stage turbo is close to 14 side and top).
As to claim 10,  Kurata discloses the high- pressure turbocharger (24) includes a high-pressure compressor (32 Fig 1, 26 Fig 2), and the low-pressure turbocharger (34) includes a low-pressure compressor (22, Fig 1, 36 Fig 2), and a fresh air outlet of the low- pressure compressor (36c, facing laterally left Fig 2) of the low-pressure turbocharger and a fresh air inlet of the high- pressure compressor (26a, facing laterally left Fig 2) of the high-pressure turbocharger open in the same direction (both 36c, and 26a open laterally left Fig 2) and communicate with each other through a fresh air relay pipe (18, Fig 1,2).

Claims 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20160252008 to Hamaoka used as an English translation of WO 20150644581 to Hamaoka.
As to claim 11, Hamaoka discloses a turbocharger configured to have a two-stage turbocharger including a high- pressure turbocharger (56) and a low-pressure turbocharger (58) communicating with the high- pressure turbocharger (Par 0044), wherein the low-pressure turbocharger is disposed above the high-pressure turbocharger (shaft axial centerline of 58 is disposed at a higher vertical elevation than the shaft axial centerline of 56 best seen Fig 6), and in plan view, the center of the low-pressure turbocharger (shaft axial centerline of 58, Fig 6) is arranged closer to the main body of an engine (48,44,45) than the center of the high-pressure turbocharger (axial centerline of 56 Fig 6).
Response to Arguments
Applicant’s arguments with respect to claims have been considered. 
With regards to Applicant’s argument that “Kurata does not show at least that "the low- pressure turbocharger is disposed ... above the exhaust manifold."” the examiner is unconvinced.  Kurata discloses the low- pressure turbocharger is disposed above the exhaust manifold (Fig 2). Specifically the low pressure turbocharger is disposed at a vertical height above the exhaust manifold meeting the limitations of the present claim.  Applicant appears to be arguing that Kurata fails to disclose that the low pressure turbocharger is disposed above the exhaust manifold when viewed from a top down plan view of the engine device, which is not presently claimed at this time. Further, such an amendment would be read on by art such as US Publication 20160252008 Fig 11, and US Publication 20160090902 (106, Fig 3).

With regards to Applicant’s argument that the art does not disclose the new limitation of new claim 11 the examiner cites the new above 112 issues and the new art rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746